Exhibit 10.2


2000 INCENTIVE BONUS COMPENSATION PLAN

1.     Purpose. The purpose of this 2000 Incentive Bonus Compensation Plan (the
“Plan”) of Lifetime Brands, Inc. (the “Company”) is (i) to retain and motivate
key senior executives of the Company who have been designated as Participants in
the Plan for a given Performance Period, by providing them with the opportunity
to earn bonus awards that are based on the extent to which specified performance
goals for such Performance Period have been achieved or exceeded; and (ii) to
structure such bonus opportunities in a way that will qualify the awards made as
“performance-based” for purposes of Section 162(m) of the Internal Revenue Code
of 1986, as amended (or any successor section) so that the Company will be
entitled to a tax deduction on the payment of such incentive awards to such
employees.

2.     Definitions. As used in the Plan, the following terms shall the meanings
set forth below:

    (a)        “Annual Base Salary” shall mean the amount of base salary paid to
a Participant for a given year, adjusted to include the amount of any base
salary deferrals for such year, unless the Plan Committee otherwise specifies at
the time that the Participant’s award opportunity for a given Performance Period
is established.

    (b)        “Applicable Period” shall mean, with respect to any Performance
Period, a period commencing on or before the first day of such Performance
Period and ending no later than the earlier of (i) the 90th day of such
Performance Period, or (ii) the date on which 25% of such Performance Period has
been completed. Any action required under the Plan to be taken with the period
specified in the preceding sentence may be taken at a later date if, but only
if, the regulations under Section 162(m) of the Code are hereafter amended, or
interpreted by the Internal Revenue Service, to permit such later date, in which
case the term “Applicable Period” shall be deemed amended accordingly.

    (c)        “Board” shall mean the Board of Directors of the Company as
constituted from time to time.

    (d)        “Cause” shall mean “cause” as defined in any employment agreement
then in effect between the Participant and the Company or if not defined therein
or, if there shall be no such agreement, where the Participant: (i) commits any
act of fraud, willful misconduct or dishonesty in connection with his employment
or which injures the Company or its direct or indirect subsidiaries; (ii)
breaches any other material provision of any agreement between the Participant
and the Company or a subsidiary of the Company relating to the Participant’s
employment or breaches any fiduciary duty to the Company or its direct or
indirect subsidiaries; (iii) fails, refuses or neglects to timely perform any
material duty or obligation relating to his position; (iv) commits a material
violation of any law, rule, regulation or by-law of any governmental authority
(state, federal or foreign), any securities exchange or association or other
regulatory or self-regulatory body or agency applicable to the Company or its
direct or indirect subsidiaries or any general policy or directive of the
Company or its direct or indirect subsidiaries communicated in writing to the
Participant; or (v) is charged with a crime involving moral turpitude,
dishonesty, fraud or unethical business conduct, or a felony.

    (e)        “Change of Control” shall mean:

    (i)              the date of the acquisition by any “person” (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act), excluding the
Company or any of its subsidiaries or affiliates or any employee benefit plan
sponsored by any of the foregoing, of beneficial ownership (within the meaning
of Rule 13d-3 under the Exchange Act) of 20% or more of


-1-



--------------------------------------------------------------------------------

either (x) the then outstanding shares of common stock of the Company or (y) the
then outstanding voting securities entitled to vote generally in the election of
directors; or


    (ii)              the date the individuals who constitute the Board as of
the effective date of the Plan (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board, provided that any
individual becoming a director subsequent to the effective date of this
Agreement whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than any individual whose nomination
for election to Board membership was not endorsed by the Company’s management
prior to, or at the time of, such individual’s initial nomination for election)
shall be, for purposes of this Agreement, considered as though such person were
a member of the Incumbent Board; or


    (iii)               the consummation of a merger, consolidation,
recapitalization, reorganization, sale or disposition of all or a substantial
portion of the Company’s assets, a reverse stock split of outstanding voting
securities, the issuance of shares of stock of the Company in connection with
the acquisition of the stock or assets of another entity, provided, however,
that a Change of Control shall not occur under this clause (iii) if consummation
of the transaction would result in at least 80% of the total voting power
represented by the voting securities of the Company (or, if not the Company, the
entity that succeeds to all or substantially all of the Company’s business)
outstanding immediately after such transaction being beneficially owned (within
the meaning of Rule 13d-3 promulgated pursuant to the Exchange Act) by at least
75% of the holders of outstanding voting securities of the Company immediately
prior to the transaction, with the voting power of each such continuing holder
relative to other such continuing holders not substantially altered in the
transaction.


    (f)        “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

    (g)        “Committee” or “Plan Committee” shall mean the committee for the
board consisting solely of two or more non-employee directors (each of whom is
intended to qualify as an “outside director” within the meaning of Section
162(m) of the Code) designated by the Board as the committee responsible for
administering and interpreting the Plan.

    (h)        “Company” shall mean Lifetime Brands, Inc., a corporation
organized under the laws of the State of Delaware, and any successor thereto.

    (i)        “Disability” shall mean “disability” as defined in any employment
agreement then in effect between the Participant and the Company or if not
defined therein or if there shall be no such agreement, as defined in the
Company’s long-term disability plan as in effect from time to time, or if there
shall be no plan or if not defined therein, the Participant’s becoming
physically or mentally incapacitated and consequent inability for a period of
120 days in any twelve consecutive month period to perform his duties to the
Company.

    (j)        “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

    (k)        “Executive Officer” shall have the meaning set forth in Rule 3b-7
promulgated under the Securities Exchange Act of 1934, in each case as amended
from time to time.

    (l)        “Individual Award Opportunity” shall mean the performance-based
award opportunity for a given Participant for a given Performance Period as
specified by the Plan Committee within the

-2-



--------------------------------------------------------------------------------

Applicable Period, which may be expressed in dollars or on a formula basis that
is consistent with the provisions of the Plan.

    (m)        “Negative Discretion” shall mean the discretion authorized by the
Plan to be applied by the Committee to eliminate, or reduce the size of, a bonus
award otherwise payable to a Participant for a given Performance Period,
provided that the exercise of such discretion would not cause the award to fail
to qualify as “performance-based compensation” under Section 162(m) of the Code.
By way of example and not by way of limitation, in no event shall any
discretionary authority granted to the Committee by the Plan including, but not
limited to, Negative Discretion, be used (i) to provide for an award under the
Plan in excess of the amount payable based on actual performance versus the
applicable performance goals for the Performance Period in question, or in
excess of the maximum individual award limit specified in Section 6(b) below, or
(ii) to increase the amount otherwise payable to any other Participant.

    (n)        “Participant” shall mean, for any given Performance Period with
respect to which the Plan is in effect, each key employee of the Company
(including any subsidiary, operating unit or division) who is an Executive
Officer of the Company and who is designated as a Participant in the Plan for
such Performance Period by the Committee pursuant to Section 4 below.

    (o)        “Performance Period” shall mean any period commencing on or after
January 1, 2000 for which performance goals are set under Section 5 and during
which performance shall be measured to determine whether such goals have been
met for purposes of determining whether a Participant is entitled to payment of
a bonus under the Plan. A Performance Period may be coincident with one or more
fiscal years of the Company, or a portion thereof.

    (p)        “Plan” or “Section 162(m) Plan” shall mean the Lifetime Brands,
Inc. Section 162(m) Bonus Plan as set forth in this document, and as amended
from time to time.

    (q)        “Retirement” shall mean any termination of employment with the
Company and its subsidiaries (other than a termination by the Company (or any of
its subsidiaries) for Cause) that (i) qualifies as a “retirement” event under
the terms of any tax-qualified retirement plan maintained by the Company in
which the Participant participates, and (ii) is approved in writing as a
“Retirement” event for purposes of this Plan by (or pursuant to procedures
established by) the Plan Committee.

3.        Administration.

    (a)        General. The Plan shall be administered by the Committee. Subject
to the terms of the Plan and applicable law (including, but not limited to,
Section 162(m) of the Code), and in addition to any other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
the full power and authority, after taking into account, in its sole and
absolute discretion, the recommendations of the Company’s senior management:

    (i)                     to designate (within the Applicable Period) the
Participants in the Plan and the individual award opportunities and/or, if
applicable, bonus pool award opportunities for such Performance Period;


    (ii)                     to designate (within the Applicable Period) and
thereafter administer the performance goals and other award terms and conditions
that are to apply under the Plan for such Performance Period;


-3-



--------------------------------------------------------------------------------

    (iii)               to determine and certify the bonus amounts earned for
any given Performance Period, based on actual performance versus the performance
goals for such Performance Period, after making any permitted Negative
Discretion adjustments;


    (iv)               to decide (within the Applicable Period) any issues that
are not resolved under the express terms of the Plan relating to the impact on
the bonus awards for such Performance Period of (A) a termination of employment
(due to death, Disability, Retirement, voluntary termination (other than
Retirement), termination by the Company other than for Cause, or termination by
the Company for Cause), provided, in each case, that no payment shall be made
for any given Performance Period prior to the time that the Plan Committee
certifies, pursuant to Section 6(c)(i) below, that the applicable performance
goals for such Performance Period have been met or (B) a Change of Control;


    (v)               to decide whether, under what circumstances and subject to
what terms bonus payouts are to be paid on a deferred basis, including automatic
deferrals at the Committee’s election as well as elective deferrals at the
election of Participants;


    (vi)               to adopt, revise, suspend, waive or repeal, when and as
appropriate, in its sole and absolute discretion, such administrative rules,
guidelines and procedures for the Plan as it deems necessary or advisable to
implement the terms and conditions of the Plan;


    (vii)               to interpret and administer the terms and provisions of
the Plan and any award issued under the Plan (including reconciling any
inconsistencies, correcting any defaults and addressing any omissions in the
Plan or any related instrument or agreement); and


    (viii)               to otherwise supervise the administration of the Plan.


It is intended that all amounts payable to Participants under the Plan who are
“covered employees” within the meaning of Treas. Reg. Sec. 1.162-27(c)(2) (as
amended from time to time) shall constitute “qualified performance-based
compensation” within the meaning of Section 162(m) of the Code and Treas. Reg.
Sec. 1.162-27(e) (as amended from time to time), and, to the maximum extent
possible, the Plan and the terms of any awards under the Plan shall be so
interpreted and construed.

    (b)        Binding Nature of Committee Decisions. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions made under or with respect to the Plan or any award under the
Plan shall be within the sole and absolute discretion of the Committee, and
shall be final, conclusive and binding on all persons, including the Company,
any Participant, and any award beneficiary or other person having, or claiming,
any rights under the Plan.

    (c)        Other. No member of the Committee shall be liable for any action
or determination (including, but limited to, any decision not to act) made in
good faith with respect to the Plan or any award under the Plan. If a Committee
member intended to qualify as an “outside director” under Section 162(m) of the
Code does not in fact so qualify, the mere fact of such non-qualification shall
not invalidate any award or other action made by the Committee under the Plan
which otherwise was validly made under the Plan.

4.        Plan Participation.

    (a)        Participant Designations By Plan Committee. For any given
Performance Period, the Plan Committee, in its sole and absolute discretion,
shall, within the Applicable Period, designate those key employees of the
Company (including its subsidiaries, operating units and divisions) who

-4-



--------------------------------------------------------------------------------

shall be Participants in the Plan for such Performance Period. Such Participant
designations shall be made by the Plan Committee, in its sole and absolute
discretion, based primarily on its determination as to which key employees:

    (i)               are likely to be Executive Officers of the Company as of
the last day of the fiscal year for which the Company would be entitled to a
Federal tax deduction for payment of the award in respect of such Performance
Period;


    (ii)               are reasonably expected by the Plan Committee to have
individual compensation for such fiscal year that may be in excess of $1
million, excluding any compensation that is grandfathered for Section 162(m)
purposes or is otherwise excluded for Section 162(m) purposes based on an
existing or other “performance-based” plan other than this Plan; and


    (iii)               are reasonably expected by the Plan Committee to be
“covered employees” for such fiscal year for Section 162(m) purposes,


and such other consideration as the Committee deems appropriate, in its sole and
absolute discretion.

    (b)        Impact Of Plan Participation. An individual who is a designated
Participant in the Section 162(m) Plan for any given Performance Period shall
not also participate in the Company’s general bonus plans for such Performance
Period, if such participation would cause any award hereunder to fail to qualify
as “performance-based” under Section 162(m).

5. Performance Goals.

    (a)        Setting Of Performance Goals. For a given Performance Period, the
Plan Committee shall, within the Applicable Period, set one or more objective
performance goals for each Participant and/or each group of Participants and/or
each bonus pool (if any). Such goals shall be based exclusively on one or more
of the following corporate-wide or subsidiary, division or operating unit
financial measures:

  (1) pre-tax or after-tax net income,


  (2) operating income,


  (3) gross revenue,


  (4) profit margin,


  (5) stock price,


  (6) cash flow(s),


  (7) strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration, geographic business expansion
goals, cost targets, and goals relating to acquisitions or divestitures,


-5-



--------------------------------------------------------------------------------

or any combination thereof (in each case before or after such objective income
and expense allocations or adjustments as the Committee may specify within the
Applicable Period). Each such goal may be expressed on an absolute and/or
relative basis, may be based on or otherwise employ comparisons based on current
internal targets, the past performance of the Company (including the performance
of one or more subsidiaries, divisions and/or operating units) and/or the past
or current performance of other companies, and in the case of earnings-based
measures, may use or employ comparisons relating to capital (including, but
limited to, the cost of capital), shareholders’ equity and/or shares
outstanding, or to assets or net assets. In all cases, the performance goals
shall be such that they satisfy any applicable requirements under Treas. Reg.
Sec. 1.162-27(e)(2) (as amended from time to time) that the achievement of such
goals be “substantially uncertain” at the time that they are established, and
that the award opportunity be defined in such a way that a third party with
knowledge of the relevant facts could determine whether and to what extent the
performance goal has been met, and, subject to the Plan Committee’s right to
apply Negative Discretion, the amount of the award payable as a result of such
performance.

    (b)        Impact Of Extraordinary Items Or Changes In Accounting. The
measures used in setting performance goals set under the Plan for any given
Performance Period shall be determined in accordance with GAAP and a manner
consistent with the methods used in the Company’s audited financial statements,
without regard to (i) extraordinary items as determined by the Company’s
independent public accountants in accordance with GAAP, (ii) changes in
accounting, unless, in each case, the Plan Committee decides otherwise within
the Applicable Period or (iii) non-recurring acquisition expenses and
restructuring charges.

6.            Bonus Pools, Award Opportunities And Awards.

    (a)        Setting Of Individual Award Opportunities. At the time that
annual performance goals are set for Participants for a given Performance Period
(within the Applicable Period), the Plan Committee shall also establish each
Individual Award Opportunity for such Performance Period, which shall be based
on the achievement of stated target performance goals, and may be stated in
dollars or on a formula basis (including, but not limited to, a designated share
of a bonus pool or a multiple of Annual Base Salary), provided:

    (i)              that the designated shares of any bonus pool shall not
exceed 100% of such pool; and


    (ii)              that the Plan Committee, in all cases, shall have the sole
and absolute discretion, based on such factors as it deems appropriate, to apply
Negative Discretion to reduce (but not increase) the actual bonus awards that
would otherwise actually be payable to any Participant on the basis of the
achievement of the applicable performance goals.


    (b)        Maximum Individual Bonus Award. Notwithstanding any other
provision of this Plan, the maximum bonus payable under the Plan to any one
individual in any one calendar year shall be $5 million.

-6-



--------------------------------------------------------------------------------

    (c)        Bonus Payments. Subject to the following, bonus awards determined
under the Plan for given Performance Period shall be paid to Participants in
cash, as soon as practicable following the end of the Performance Period to
which they apply, provided:

    (i)               that no such payment shall be made unless and until the
Plan Committee, based on the Company’s audited financial results for such
Performance Period (as prepared and reviewed by the Company’s independent public
accountants), has certified (in the manner prescribed under applicable
regulations) the extent to which the applicable performance goals for such
Performance Period have been satisfied, and has made its decisions regarding the
extent of any Negative Discretion adjustment of awards (to the extent permitted
under the Plan);


    (ii)               that the Plan Committee may specify that a portion of the
actual bonus award for any given Performance Period shall be paid on a deferred
basis, based on such award payment rules as the Plan Committee may establish and
announce for such Performance Period;


    (iii)               that the Plan Committee may require (if established and
announced within the Applicable Period), as a condition of bonus eligibility
(and subject to such exceptions as the Committee may specify within the
Applicable Period) that Participants for such Performance Period must still be
employed as of end of such Performance Period and/or as of the later date that
the actual bonus awards for such Performance Period are announced, in order to
be eligible for an award for such Performance Period; and


    (iv)               that, within the Applicable Period and subject to Section
6(c)(i) above, the Committee may adopt such forfeiture, pro-ration or other
rules as it deems appropriate, in its sole and absolute discretion, regarding
the impact on bonus award rights of a Participant’s death, Disability,
Retirement, voluntary termination (other than Retirement), termination by the
Company other than for Cause, or termination by the Company for Cause.


7.        General Provisions.

    (a)        Plan Amendment Or Termination. The Board may at any time amend or
terminate the Plan, provided that (i) without the Participant’s written consent,
no such amendment or termination shall adversely affect the bonus rights (if
any) of any already designated Participant for a given Performance Period once
the Participant designations and performance goals for such Performance Period
have been announced, (ii) the Board shall be authorized to make any amendments
necessary to comply with applicable regulatory requirements (including, without
limitation, Section 162(m) of the Code), and (iii) the Board shall submit any
Plan amendment to the Company’s stockholders for their approval if and to the
extent such approval is required under Section 162(m) of the Code.

    (b)        Applicable Law. All issues arising under the Plan shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.

    (c)        Tax Withholding. The Company (and its subsidiaries) shall have
right to make such provisions and take such action as it may deem necessary or
appropriate for the withholding of any and all Federal, state and local taxes
that the Company (or any of its subsidiaries) may be required to withhold.

-7-



--------------------------------------------------------------------------------

    (d)        No Employment Right Conferred. Participation in the Plan shall
not confer on any Participant the right to remain employed by the Company or any
of its subsidiaries, and the Company and its subsidiaries specifically reserve
the right to terminate any Participant’s employment at any time with or without
cause or notice.

    (e)        Impact of Plan Awards on Other Plans. Plan awards shall not be
treated as compensation for purposes of any other compensation or benefit plan,
program or arrangement of the Company or any subsidiary, unless and except to
the extent that the Board or its Compensation Committee so determines in
writing. Neither the adoption of the Plan nor the submission of the Plan to the
Company’s stockholders for their approval shall be construed as limiting the
power of the Board or the Plan Committee to adopt such other incentive
arrangements as it may otherwise deem appropriate.

    (f)        Beneficiary Designations. Each Participant shall designate in a
written form filed with the Committee the beneficiary (or beneficiaries) to
receive the amounts (if any) payable under the Plan in the event of the
Participant’s death prior to the bonus payment date for a given Performance
Period. Any such beneficiary designation may be changed by the Participant at
any time without the consent of the beneficiary (unless otherwise required by
law) by filing a new written beneficiary designation with the Committee. A
beneficiary designation shall be effective only if the Company is in receipt of
the designation prior to the Participant’s death. If no effective beneficiary
designation is made, the beneficiary of any amounts die shall be the
Participant’s estate.

    (g)        Costs & Expenses. All award and administrative costs and expenses
of the Plan shall be borne by the Company.

    (h)        Non-Transferability of Rights. Except as and to the extent
required by law, a Participant’s rights under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except, pursuant to Section 7(f) above, in the event of the
Participant’s death), including, but not limited to, by way of execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner, and no such
right of the Participant shall be subject to any obligation or liability of the
Participant other than any obligation or liability owed by the Participant to
the Company (or any of its subsidiaries).

8.            Effective Date; Prior Plan.

        The Plan shall be effective for Performance Periods commencing on and
after January 1, 2000 and shall remain effective until terminated by the Board;
provided, however, that the continued effectiveness of the Plan shall be subject
to the approval of the Company’s stockholders at such times and in such manner
as may be required pursuant to Section 162(m). The Plan shall replace the
Company’s 1996 Incentive Bonus Compensation Plan (the “1996 Plan”) and no
further awards shall be made thereunder.

-8-